Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/17/2022.
Currently, claims 1-31 are pending with claims 2, 19, 23-24 and 28-31 being withdrawn as drawn to a non-elected species or group.  

Claim Objections
Claim 14 is objected to because of the following informalities.  First, on line 2 “comprises” should be “comprise” in this instance for grammar it appears, even if the applicant changes the two dielectric layers to be two dielectric regions in response to the rejections under 35 U.S.C 112 below.  Second the comma after “first” on the first line should be removed for grammar here it appears.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first dielectric layer” and a separate “a second dielectric layer” as now recited must be shown or the feature(s) canceled from the claim(s).  The office notes that in this instance the situation was discussed with the applicant’s representative and it was determined that this was likely an issue with the drafting of the claims and not an issue with the drawings themselves, and so long as the claims are amended as discussed on the telephone where the two dielectric layers instead are referred to as two portions of the same layer then this objection will be overcome (see further discussion in the rejections based on 35 U.S.C 112 (a) below).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, 16 and 21 (as well as claims 3-13, 15, 17-18, 20, 22 and 25-27 by dependence thereon), rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “a first dielectric layer” and “a second dielectric layer” now introducing two separate layers.  However, in the elected embodiment of Fig. 9 there appears to only be one dielectric layer.  The office discussed this matter with the applicant’s representative and it was determined to be believed that these limitations were intended to refer to two separate regions/portions/parts etc. of the same layer 110 in the applicant’s disclosure of Fig. 9.  As this is the case, the formal wording used here is found to lack good written description in the elected embodiment.  The office notes that while Fig. 7 etc. may formally provide written description for these limitations they are not elected at this time and the office does not permit shifting to other non-elected Species.  If the applicant intends to refer to Fig. 7 etc. for written description then the office must withdraw from consideration any pending claims so reliant.  For now the office will find that the claims formally lack written description in the elected species pending the applicant amending the language to refer two different regions/portions/parts etc. of the same layer (here the two portions of layer 110 on right and left sides).  The office agreed to regard these limitations in line with the written description of Fig. 9 for the purposes of applying prior art below such that the two dielectric layers will be regarded as two regions of the same dielectric layer as in the applicant’s Fig. 9 so as to prevent the need to withdraw the claims as being not directed to the elected species.  
The office notes that claims 14, 16 and 21 all have the same issue with the relevant language in the most recent amendment.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the dielectric layers" in the final line.  There is insufficient antecedent basis for this limitation in the claim.  The office notes that the applicant is likely trying to refer to the first and second dielectric layers but this was left out.  Further the office notes that after the claims are amended to recite a first and second dielectric region due to the issues discussed above, this part should likely be referring to the first and second dielectric regions.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 12-13, 15-18, 20-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sugiyama et al. (“Sugiyama” US 2018/0097096 published 04/05/2018).
As to claim 1, Sugiyama shows a device (see Fig. 1 and associated Figures explaining that figure throughout the reference) comprising: 
a substrate (substrate 10; [0036]); 
a buffer layer (buffer layer 12; [0036]) disposed on a top surface of the substrate; 
a channel layer (channel layer 14; [0036]) disposed on a top surface of the buffer layer; 
a barrier layer (barrier layer 16; [0036] and [0043] for materials of AlGaN) disposed on a top surface of the channel layer; 
an etch-stop layer (see etch stop layer 26 of AlN which here retains its functionality to stop an etch as compared to the lower AlGaN barrier layer 16 regardless of if it is carried out or not; [0036]) disposed on a top surface area of the barrier layer; 
a cap-layer (see layer of Aluminum oxide as layer 30 here capping the lower layers; [0036]) disposed on a top surface area of the etch-stop layer (note this is disposed on a top surface area of the etch stop layer though it is not directly contacting that layer); 
a source contact (see source contact 22; [0036]) disposed on a first area of the barrier layer (the left hand side area of the barrier layer near the source); 
a drain contact (see source contact 24; [0036]) disposed on a second area of the barrier layer (the right hand side area of the barrier layer near the source);
a gate contact (see gate electrode 20 here being a gate contact to the outside; [0050]) disposed on and in contact with a top surface of the cap-layer and between the source contact and the drain contact (see 20 on and in contact with a top surface of the layer 30 here acting as a cap layer, and note 20 is between 22 and 24);
a first dielectric layer including a first dielectric region (note the dielectric AlN layer of 28 having a left hand region; [0036]) disposed on a first area of the etch-stop layer extending between the source contact and the gate contact (note that this region of the dielectric layer is extending between 22 and 20) and including a second dielectric region (see right hand side region of 28) disposed on a second area of the etch-stop layer extending between the drain contact and the gate contact (note this is disposed on a second area of 26 extending between 24 and 20), respectively (note the office here treats this limitation in line with the Fig. 9 embodiment of the applicant’s disclosure as discussed in the section under 35 U.S.C 112 above and in the telephone interview); 
wherein the etch-stop layer is disposed on an area of the top surface of the barrier layer extending between the first area and the second area of the barrier layer (note that 26 is disposed on an area of the top surface of layer 16 that extends between the first area over on the left and the second area over on the right).  


As to claim 7, Sugiyama shows the device above wherein the barrier layer comprises a thickness in the range of .2 nm and 20 nm (see 1 nm for the barrier layer in [0043]).  

As to claim 9, Sugiyama shows the device above wherein the etch-stop layer comprises a thickness in the range of .25 nm and 5 nm (see 1nm for the layer 26; [0056]).  

As to claim 12, Sugiyama shows the device above wherein the cap-layer comprises a thickness in the range of 1 nm and 70 nm (see 1 nm for layer 30; [0064]).  

As to claim 13, Sugiyama shows the device wherein the gate contact is a conductive material (see [0052] for conductors).  

As to claim 15, Sugiyama shows the device wherein the source and drain contacts comprise a conductive material (see [0075] for conductors for 22/24).  

As to claim 16, Sugiyama shows the device wherein the source and drain contacts are configured to form ohmic contacts to the channel layer through first and second recesses formed in the first and second dielectric layers, respectively (see ohmic contact made through the first and second dielectric regions of the first dielectric layer 28; [0074] and [0079]).

As to claim 17, Sugiyama shows the device wherein a bottom surface of the source contact and a bottom surface of the drain contact are in contact with the barrier layer (see bottoms of 22 and 24 contacting 16).  

As to claim 18, Sugiyama shows the device wherein a surface of the source contact and a surface of the drain contact are in contact with the etch-stop layer (note that the source and drain contacts have an inner surface in contact with 26).  

As to claim 20, Sugiyama shows a device wherein a portion of a surface of the source contact and a portion of a surface of the drain contact are in contact with the etch stop layer (note that the inner surfaces of 22 and 24 both have a part that are in contact with layer 26), and a portion of a bottom surface of the source contact and  portion of a bottom surface of the drain contact are in contact with the barrier layer (note both of 22 and 24 have their bottom surfaces touching 16).  

As to claim 21, Sugiyama shows the device wherein a portion of a surface of the source contact and a portion of a surface of the drain contact are in contact with the first dielectric region and the second dielectric region of the first dielectric layer respectively (see a portion of an inner surface of 22 and a portion of the inner surface of 24 are in contact with the left and right portions of 28 respectively), and a portion of a bottom surface of the source contact and a portion of a bottom surface of the drain contact are in contact with the barrier layer (note that both of the source and drain contacts 22 and 24 contact 16 on their bottoms).  

As to claim 22, Sugiyama shows the device wherein the substrate is SiC (see SiC used for 10; [0037]).  

As to claim 25, Sugiyama shows the device further comprising a spacer layer disposed between the barrier layer and the etch-stop layer (see the layer 18 here acting as a spacer between 16 and 20; [0036]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7, 9, 12-16, 18, 22, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (“Hua” Hua, M. “Compatibility of AlN/SiNx Passivation With LPCVD-SiNx Gate Dielectric in GaN-Based MIS-HEMT” IEEE Elec. Dev. Lett. Vol. 37, 03/2016 pp. 265-268) in view of Cheng (US 2020/0219999 dated 09/30/2018 via its effective filing date).  The office also notes that the main Hua reference likewise incorporates another Hua reference Hua et al. (“Hua second reference” Hua, M. “GaN-Based Metal-Insulator-Semiconductor High-Electron-Mobility Transistors Using Low-Pressure Chemical Vapor Deposition SiNx as Gate Dielectric” IEEE Elec. Dev. Lett. Vol. 36, No. 5 05/2015, pp. 448-450) to refer back to some parts and steps that the main Hua reference duplicates, and this will be important for depending claims.  
As to claim 1, Hua shows device comprising: 
a substrate (see Si substrate; Section II about device Structure and Fabrication on page 266); 
a channel layer (see GaN channel/buffer layer; Section II on page 266 sets forth the basic epi structure) disposed on a top surface of the buffer layer; 
a barrier layer (see barrier AlGaN layer) disposed on a top surface of the channel layer; 
an etch-stop layer (see 4nm AlN layer here being where an etch stops; second and third paragraph of page 266; note alternately the office will find this layer capable of being used as an etch stop layer as it has that functionality regardless of whether it is used in that manner in the actual device as this is a device claim and the layer retains that functionality regardless of whether it is used in that fashion) disposed on a top surface area of the barrier layer (note this is disposed on the top surface area of the barrier layer down below the AlN layer); 
a cap-layer (here note that the gate insulating 20 nm LPCVD-SiNx layer is acting to cap the underlying layers) disposed on a top surface area of the etch-stop layer (note this is disposed on a top surface area of the etch-stop layer although it is not directly contacting the top surface of the AlN layer face to face or surface to surface); 
a source contact (see source contact on the left) disposed on a first area of the barrier layer (the left area of the barrier); 
a drain contact (see drain contact on the right) disposed on a second area of the barrier layer (the right area of the barrier);
a gate contact (see the main gate electrode G here being a contact to the outside from the device) disposed on and in contact with a top surface of the cap-layer and between the source contact and the drain contact (note this part G touches the top surface of the 20 nm LPCVD-SiNx layer between the source and drain contacts);
a first dielectric layer (see the 66 nm PECVD-SiNx layer) including a first dielectric region (see left hand side region of the 66nm SiN layer) disposed on a first area of the etch-stop layer extending between the source contact and the gate contact (note this is on the area of the 4nm AlN layer over to the left between the source contact and gate contact) and including a second dielectric region (see the right hand side region of the 66nm SiN layer) disposed on a second area of the etch-stop layer extending between the drain contact and the gate contact (note this is disposed on the right hand area of the etch-stop layer extending between the drain and gate contacts), respectively (note the office here treats this limitation in line with the Fig. 9 embodiment of the applicant’s disclosure as discussed in the section under 35 U.S.C 112 above and in the telephone interview); 
wherein the etch-stop layer is disposed on an area of the top surface of the barrier layer extending between the first area and the second area of the barrier layer (note the 4nm AlN layer is disposed on, though not “directly disposed on such that it physically contacts it”, an area of the top surface of the barrier layer which is extending between the first area and the second area of the barrier layer over on the left and right sides thereof; applicant will note further regarding the language that was in their Arguments section of their remarks but which was not included in the claim’s language that this 4nm AlN layer does not extend out past the s-d electrodes it seems as far as can be seen).  
The office notes here especially regarding claims below, but also further illuminating the disclosure of Hua, the reference itself makes reference back to a previous reference [2] also by the Hua author and incorporates it by reference into the method flow to make the s/d/g contacts.  

However, Hua fails to show a buffer layer disposed on a top surface of the substrate (this being because Hua uses his channel layer as a dual buffer/channel layer so either the buffer layer or the channel layer in the claim will be deemed to formally be not present as the applicant appears to want them to be distinct layers, if the applicant intends for these parts to not have to be distinct layers, but instead to have the claim open to the channel and buffer layer being one large layer as in Hua, then this limitation will be found to be present in Hua, but for now the office will treat the limitation as not being shown).  

Cheng shows using an alternate lower structure that includes a substrate, nucleation and dedicated buffer layer under the channel and other overlying layers (see the use of a SiC substrate with dedicated AlN nucleation and GaN buffer layers helping with dislocations and trying to meet technical requirements and improve the device; [0040] and [0042]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the lower structure with substrate, nucleation and dedicated buffer layer as taught by Cheng to have made the lower structure of the Hua device with the motivation of helping to reduce dislocation density, defect density, improve crystal quality and the like to meet technical requirements and improve performance [0042]).  

As to claim 7, Hua, as modified by Cheng above, shows the device wherein the barrier layer comprises a thickness in the range of 0.2 nm and 20 nm (see the barrier layer including a thickness of 20 nm in the first paragraph of Section II on page 266).  

As to claim 9, Hua, as modified by Cheng above, shows the device wherein the etch-stop layer comprises a thickness in the range of 0.25 nm and 5 nm (see the AlN layer above being 4nm).  

As to claim 12, Hua, as modified by Cheng above wherein the cap-layer comprises a thickness in the range of 1 nm and 70 nm (see the cap layer of SiN noted above being 20 nm).  

As to claim 13, Hua, as modified by Cheng above wherein the gate contact comprises one of Ni, Ti, TiN, W, WN, Pt, polysilicon, a conductive material, or combinations thereof (note that in the main reference it is clear the gate is meant to be a conductor material but the reference makes reference back to reference [2] which is the Hua second reference noted above in the third paragraph of page 266 in order to make an incorporation by reference of the last part of the process and the Hua second reference makes clear on page 449 in the third paragraph that the gate contact/electrode is to be made of Ni/Au conductor).

As to claim 14, Hua, as modified by Cheng above wherein the first and second dielectric regions of the first dielectric layer comprise one of SiXNy, SiO2, SiOXNy, A1203, or any other dielectric that is configured to induce electrons in the channel layer at an interface between the barrier layer and the channel layer underneath the first and second dielectric regions of the first dielectric layer (note that the first and second dielectric regions noted above are both of SiN).    

As to claim 15, Hua, as modified by Cheng above wherein the source and drain contacts comprise one of Ti, Al, TiN, W, WN, Ni, Au, Mo, a conductive material, or combinations thereof (note that in the main reference it is clear the gate is meant to be a conductor material but the reference makes reference back to reference [2] which is the Hua second reference noted above in the third paragraph of page 266 in order to make an incorporation by reference of the last part of the process and the Hua second reference makes clear on page 449 in the third paragraph that the source and drain ohmic electrodes are to be made of Ti/Al/Ni/Au stacked up conductor).

As to claim 16, Hua as modified by Cheng above shows the device above wherein the source and the drain contacts are configured to form ohmic contacts to the channel layer though first and second recesses formed in the first and second dielectric regions of the first dielectric layer, respectively (note that the source and drain contacts are forming contacts to the channel layer through first and second recesses through the first and second dielectric regions of the first dielectric layer, and note further that that in the main reference it is clear the gate is meant to be a conductor material but the reference makes reference back to reference [2] which is the Hua second reference noted above in the third paragraph of page 266 in order to make an incorporation by reference of the last part of the process and the Hua second reference makes clear on page 449 in the third paragraph that the source and drain electrodes are to be ohmic).

As to claim 18, Hua as modified by Cheng above wherein a surface of the source contact and a surface of the drain contact are in contact with the etch-stop layer (note that the inner surfaces of the source and drain contacts are both in contact with the 4nm AlN layer).  

As to claim 22, Hua as modified by Cheng above shows the device wherein the substrate comprises one of SiC, sapphire, free-standing GaN, polycrystalline AlN, or a multi-layer substrate (see the SiC substrate in the combination above, or alternately the AlN nucleation layer brought in from Cheng designated along with the lowermost substrate part brought in from Cheng can together be referred to as a multi-layer substrate).  

As to claim 25, Hua as modified by Cheng above shows the device further comprising a spacer layer disposed between the barrier layer and the etch-stop layer (note the GaN capping layer acting as a spacer layer disposed between the AlGaN barrier layer and the AlN layer as etch stop layer as noted above).  

As to claim 27, Hua as modified by Cheng above shows the device above wherein a bottom surface of the source contact and a bottom surface of the drain contact are in contact with the spacer layer (note that the bottom surfaces of the source and drain contacts are in contact with the GaN capping layer acting as a spacer layer just above the AlGaN barrier layer).  


Claim(s) 3-6, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (“Hua” Hua, M. “Compatibility of AlN/SiNx Passivation With LPCVD-SiNx Gate Dielectric in GaN-Based MIS-HEMT” IEEE Elec. Dev. Lett. Vol. 37, 03/2016 pp. 265-268) in view of Cheng (US 2020/0219999 dated 09/30/2018 via its effective filing date), further in view of Shimizu et al. (“Shimizu” Shimizu, M. “p-Type InGaN Cap Layer for Normally Off Operation in AlGaN/GaN Heterojunction field Effect Transistors” Jap. Jour. Of App. Phys. Vol. 47, No. 4 04/25/2008 pp. 2817-2819).  
As to claim 3, Hua as modified by Cheng above shows the device above for claim 1, wherein the buffer layer comprises a first III-nitride semiconductor (see buffer layer of GaN brought in from Cheng in the combination above), the channel layer comprises a second III- nitride semiconductor (note the channel layer is GaN in Hua), the barrier layer comprises a third III-nitride semiconductor (note the barrier layer is AlGaN in Hua), the etch-stop layer comprises a fourth III-nitride semiconductor (see the AlN layer noted above in Hua).  
But fails to show the device wherein it is a device where the cap layer comprises a fifth III-nitride semiconductor (this being because the cap layer is currently designated as a SiN layer above).  

Shimizu teaches appending a p-InGaN layer to the bottom of a gate electrode (see Fig. 3 showing putting a p-In0.17Ga0.8N layer on the bottom of a gate electrode, and this being done along with making the barrier layer have lower Al concentration down to Al.02Ga.08N; see sample C embodiment in second paragraph of page 2818, note this has some similarities with the previous embodiments A and B which are disclosed prior thereto).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the low barrier layer Al concentration of .02 and doped InGaN cap layer as taught by Shimizu under the gate to make such for Hua, as modified by Cheng above, with the motivation of trying to reduce the sheet carrier density of the heterojunction channel completely to make a normally off device (see the point is to cut off the channel so that the device becomes normally off, second paragraph of page 2818 and Title and Abstract and throughout the paper).  

The office notes that with some p-InGaN under the gate electrode the office then redesignates the cap layer to be that layer, and then finds that it includes a fifth III-nitride semiconductor and still meets all limitations in the parent claim as that new cap layer that is being designated once brought in from Shimizu will still be disposed on a top surface area of the etch-stop layer, and the gate contact will still be disposed on an in contact with a top surface of the newly designated cap layer.  

As to claim 4, Hua as modified by Cheng and Shimizu above already show the device above wherein the first, second, third, fourth, and fifth III-nitride semiconductors comprise one of AlGaN, AlN, GaN, InAlN, or combinations thereof (note the buffer layer is GaN as brought in from Cheng above, the channel layer is also GaN as is in Hua, the etch stop layer is AlN, and the cap layer is p-InGaN which is a material that includes GaN as it is a mixture of InN and GaN).  

As to claim 5, Hua as modified by Cheng and Shimizu above wherein the third III-nitride semiconductor comprises a wider band-gap than the second III-nitride semiconductor (note AlGaN barrier layer has a wider band gap than GaN in the channel due to the Al incorporation).

As to claim 6, Hua as modified by Cheng and Shimizu show the device wherein the third III-nitride semiconductor comprises one of AlGaN, or InAlN and wherein the AlGaN, or InAlN comprise an Aluminum composition in the range of zero and 35% (note that the barrier layer is .02 Al concentration AlGaN as discussed in the combination above).

As to claim 8, Hua as modified by Cheng and Shimizu show the device wherein the fourth III-nitride semiconductor comprises a higher Aluminum composition than the third III-nitride semiconductor (note AlN is higher Al concentration than AlGaN at 100% Al).  

As to claim 10, Hua as modified by Cheng and Shimizu shows the device above wherein the fifth III-nitride semiconductor comprises one of Mg-doped GaN or Mg-doped AlGaN, or Mg-doped InGaN with doping density in the range of 1E17/cm3 and 1E21/cm3 (note that the layer brought in for the capping layer from Shimizu above is Mg-doped p-InGaN with doping density of 4x1018 cm-3).

As to claim 11, Hua as modified by Cheng and Shimizu shows a device wherein the fifth III-nitride semiconductor comprises InGaN having an Indium composition less than 30% (note that the InGaN layer brought in from Shimizu above has In concentration of 0.17 or 17%).  

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (“Hua” Hua, M. “Compatibility of AlN/SiNx Passivation With LPCVD-SiNx Gate Dielectric in GaN-Based MIS-HEMT” IEEE Elec. Dev. Lett. Vol. 37, 03/2016 pp. 265-268) in view of Cheng (US 2020/0219999 dated 09/30/2018 via its effective filing date), further in view of Sugiyama et al. (“Sugiyama” US 2018/0097096 published 04/05/2018).  
As to claim 26, Hua as modified by Cheng above for claim 25 shows the device above wherein a first portion of a bottom surface of the source contact and a first portion of a bottom surface of the drain contact are in contact with the spacer layer (notice that the source and drain electrodes both have a first portion of each of their bottom surfaces that are in contact with the spacer layer that is the GaN cap layer in Hua, as the source and drain electrodes rest on the GaN cap layer) but the combination above fails to show the device being one wherein a second portion of the bottom surface of the source contact and a second portion of the bottom surface of the drain contact are in contact with the barrier layer.  

Lu shows a device in Fig. 10 with a source electrode that includes a source fringe extension and a drain electrode that includes a drain fringe extension (see the source region including region 32 directly coupled to source electrode 22 with 22b as fringe and drain region including region 34 directly coupled to 24 with 24b as fringe, and note they are made all the way to the barrier layer to make direct contact; [0076] and [0081] introducing like parts and [0132] for Fig. 10 and then 11, with the office using ultimately Fig. 11 for this grounds of rejection).   

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the source and drain regions with electrodes with extensions 22b and 24b and regions down in the barrier layer 32/34 as taught by Sugiyama to make the source and drain electrodes and regions in Hua, as modified by Cheng above, with the motivation of improving the process robustness enabling the device to be made by more processes (see the fringes 24b and 22b being made by methods that leave them as byproduct of using that source and drain formation procedure and ultimately these methods helping to reduce manufacturing costs while still having an increase in on-resistance due to them suppressed see [0136]).  

The office notes that after these source and drain regions and electrodes are made as noted above in Sugiyama then the source and drain in the combination will have a T shape and be directly formed down to the barrier layer through the cap GaN layer in Hua.  With this being the case, the office then designates a first portion of the overall bottom surface of the source contact (a portion of the source’s surface running along the bottommost lowermost surface up the inner sidewall and up to the lower part of the inwards extension’s lower surface on the source fringe, here excluding the bottommost lowermost surface) and designates a first portion of a bottom surface of the drain contact (a portion of the drain’s surface running along the bottommost lowermost surface and up the inner sidewall and up to the lower part of the inwards extension’s lower surface on the drain fringe, here excluding the bottommost lowermost surface) and notes that both of these will be in contact with the spacer layer (designated above as the GaN layer in Hua, which will now have the source and drain running down therethrough in the combination above), and then notes a second portion of the bottom surface of the source contact and a second portion of the bottom surface of the drain contact are in contact with the barrier layer (the office then designates the bottommost lowermost surfaces of the source and drain electrodes respectively and notes they will both be directly contacting the barrier layer).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/17/2022, with respect to the rejection(s) of and objections to claim(s) in the prior action have been fully considered and are persuasive.  Therefore, the rejections and objection have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references above, and there are a few formal issues introduced as well as an issue under 35 U.S.C 112 as was discussed in the telephonic interview.  For now it is advised that the applicant go ahead and ensure that the claim is directed solidly to Fig. 9, and that all features literally claimed are well shown in the drawings.  As to distinguishing from the art, the office finds it difficult to make a simple suggestion as all simple suggestions that the office would make would also appear to lead to another grounds of rejection at this time.  With that being said however, overcoming just the given grounds of rejection above is rather easily accomplished in many ways, if the applicant wishes to discuss the various avenues of amendments the office will allow for an interview after final.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891